      Case 4:20-cv-01734 Document 78 Filed on 09/15/21 in TXSD Page 1 of 5
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                         September 15, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                HOUSTON DIVISION

OCEAN NETWORK EXPRESS                         §
(NORTH AMERICA), INC., et al.,                §
                                              §
                      Plaintiffs,             §
                                              §
VS.                                           §           CIVIL ACTION NO. H-20-1734
                                              §
PACIFIC LUMBER RESOURCES,                     §
INC., et al.,                                 §
                                              §
                                              §
                      Defendants.             §

                               MEMORANDUM AND ORDER

       This case arises from a shipment of plywood from Brazil to Texas. Ocean Network Express

(North America) Inc. and Ocean Network Express Pte. Ltd. shipped the plywood to Pacific Lumber

Resources, Inc., the consignee, under two bills of lading. The plywood arrived at the Port of

Houston in November 2018, and Pacific Lumber picked it up in late January 2019. (Docket Entry

No. 20 at ¶¶ 14, 17–19). The delay in pickup was due to a “commercial dispute” between “Pacific

Lumber, South Service, Evolution, Greatway, AGL Transportes and/or AGL Cargo.” (Id. at ¶ 20).

During the dispute, the cargo was held at the Port of Houston and accrued

“demurrage/storage/freight charges payable pursuant to the terms and conditions of both of the

bills of lading.” (Id.). The Port of Houston invoiced Ocean Network, the ocean carrier, for the

costs. Ocean Network paid the Port of Houston and invoiced Pacific Lumber in January 2019.

(Id. at ¶ 21). Pacific Lumber did not pay, nor did South Service, Evolution, Greatway, AGL

Transportes, or AGL Cargo. (Id. at ¶ 22).

       Ocean Network sued Pacific Lumber, South Service, Evolution, Greatway, AGL

Transportes, and AGL Cargo in May 2020, alleging nonpayment of over $200,000 in charges
      Case 4:20-cv-01734 Document 78 Filed on 09/15/21 in TXSD Page 2 of 5




relating to the bills of lading. (Docket Entry No. 1 at ¶ 20–21). Greatway counterclaimed for

attorney’s fees. (Docket Entry No. 46 at 13). Ocean Network moved to dismiss Greatway’s

counterclaim because it was filed after the one-year limitations period under the Carriage of Goods

by Sea Act and the bills of lading. (Docket Entry No. 66 at 2–3). The court granted Ocean

Network’s motion to dismiss, (Docket Entry No. 67), and Greatway moved for reconsideration,

(Docket Entry No. 68).1 Greatway moved for a stay pending resolution of its complaint against

Ocean Network before the Federal Maritime Commission, (Docket Entry No. 73). The court ruled

before receiving all the briefs. Having now considered the motion to dismiss de novo based on

the full submissions, including the additional briefing, the court denies the motion for

reconsideration of the analysis or outcome, and denies the motion for a stay. The reasons are

explained below.

I.     Motion for Reconsideration

       A.      The Legal Standard

       The Federal Rules of Civil Procedure do not specifically provide for motions

for reconsideration. Washington ex rel. J.W. v. Katy Indep. Sch. Dist., 403 F. Supp. 3d 610, 616

(S.D. Tex. 2019) (citing St. Paul Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th

Cir. 1997)). “A motion asking the court to reconsider a prior ruling is evaluated” as a motion to

alter or amend a judgment under Rule 59 if it is filed within 28 days of the entry of judgment.

Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n.2 (5th Cir. 2012). “A Rule 59(e) motion

calls into question the correctness of a judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 478

(5th Cir. 2004) (quotation marks omitted). A Rule 59(e) motion “‘must clearly establish either a

manifest error of law or fact or must present newly discovered evidence’ and ‘cannot be used to


1
 Ocean Network moved for leave to file surreply to Greatway’s motion for reconsideration, (Docket Entry
No. 71). This motion is granted.

                                                      2
      Case 4:20-cv-01734 Document 78 Filed on 09/15/21 in TXSD Page 3 of 5




raise arguments which could, and should, have been made before the judgment

issued.’” Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003) (quoting Simon v. United

States, 891 F.2d 1154, 1159 (5th Cir. 1990)). “Reconsideration of a judgment after its entry is an

extraordinary remedy that should be used sparingly.” Templet, 367 F.3d at 479. “The Rule 59(e)

standard favors the denial of motions to alter or amend a judgment.” Willbern v. Bayview Loan

Servicing, L.L.C., 842 F. App’x 865, 869 (5th Cir. 2021) (per curiam) (citing Southern

Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993)). A party moving

for this relief must satisfy “at least one of” the following criteria: “(1) the motion is necessary to

correct a manifest error of fact or law; (2) the movant presents newly discovered or previously

unavailable evidence; (3) the motion is necessary . . . to prevent manifest injustice; and (4) the

motion is justified by an intervening change in the controlling law.” Wright’s Well Control Servs.,

L.L.C. v. Oceaneering Int’l, Inc., 305 F. Supp. 3d 711, 717–18 (E.D. La. 2018).

       B.      The Motion to Dismiss the Attorney’s Fees Claim

       Greatway argues that the court committed legal error by dismissing its claim for attorney’s

fees with prejudice. Federal courts apply the “American Rule” that “litigants are responsible for

their own fees,” Moench v. Marquette Transportation Co. Gulf-Inland, L.L.C., 838 F.3d 586, 595

(5th Cir. 2016), “absent express statutory authorization to the contrary,” Boehms v. Crowell, 139

F.3d 452, 463 (5th Cir. 1998). “In a federal question action, attorney’s fees and costs are

appropriately awarded where a federal statute provides for recovery of attorney’s fees.” In re

Gervin, 300 F. App’x 293, 301 (5th Cir. 2008). Courts may “assess fees as sanctions when the

losing party has ‘acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’” Moench,

838 F.3d at 595.




                                                      3
      Case 4:20-cv-01734 Document 78 Filed on 09/15/21 in TXSD Page 4 of 5




       Greatway cited no authority to support its counterclaim. (Docket Entry No. 46 at 13). A

boiler-plate request for attorney’s fees is insufficient to invoke a federal statutory basis for

attorney’s fees. Cf. In re Hot-Hed Inc., 477 F.3d 320, 325 (5th Cir. 2007) (finding lack of subject

matter jurisdiction because the “boiler-plate” request for fees “as allowed by law” was insufficient

to present a federal question). Gateway urges that its claim does not fall under the Carriage of

Goods by Sea Act, (Docket Entry No. 74 at 11), and nor could it argue that it does. There is no

statutory authorization for attorney’s fees in the Carriage of Goods by Sea Act. Noritake Co. v.

M/V Hellenic Champion, 627 F.2d 724, 730 (5th Cir. Unit A 1980).

       Greatway argues that its counterclaim was instead based on a “violation of the Shipping

Act, or Texas Deceptive Trade Practices-Consumer Protection Act . . . , or from common law

principles, such as abuse of process.” (Docket Entry No. 68 at 3). The Shipping Act and the Texas

Deceptive Trade Practices-Consumer Protection Act permit only prevailing parties to recover

attorney’s fees. 46 U.S.C. § 41305(e); TEX. BUS. & COM. CODE § 17.50(d). Greatway did not

assert claims under these statutes. It cannot prevail on claims that it did not raise. Greatway’s

abuse of process theory is unpersuasive because Greatway has not alleged that Ocean Network

“knowingly or recklessly raise[d] a[n objectively] frivolous argument, or argue[d] a meritorious

claim for the purpose of harassing an opponent.” Moench, 838 F.3d at 595 (quoting Gate Guard

Servs., L.P. v. Perez, 792 F.3d 554, 561 & n.4 (5th Cir. 2015)). And Greatway concedes that it

did not have a contractual basis for attorney’s fees. (Docket Entry No. 74 at 10).

       Greatway has not provided a basis for attorney’s fees, so it has not met its burden of

showing that the court’s decision was in error. Because amendment would be futile, dismissal

with prejudice was appropriate. HCB Fin. Corp. v. McPherson, 8 F.4th 335, 345 (5th Cir. 2021).

Greatway’s motion for reconsideration is denied.



                                                     4
      Case 4:20-cv-01734 Document 78 Filed on 09/15/21 in TXSD Page 5 of 5




II.       Motion to Stay Judgment

          “A stay can be justified only if, based on a balancing of the parties’ interests, there is a

clear inequity to the suppliant who is required to defend while another action remains unresolved

and if the order granting a stay can be framed to contain reasonable limits on its duration.” GATX

Aircraft Corp. v. M/V Courtney Leigh, 768 F.2d 711, 716 (5th Cir. 1985). “In determining whether

a stay is appropriate pending the resolution of another case, a district court must consider various

competing interests, including: (1) potential prejudice to plaintiffs from a brief stay; (2) hardship

to defendants if the stay is denied; and (3) judicial efficiency in terms of the simplifying or

complicating of issues, proof, and questions of law which could be expected to result from a stay.”

Alexander v. Convergent Outsourcing, Inc., 16-CV-3318, 2017 WL 1383627, at *1 (S.D. Tex.

Apr. 18, 2017) (citing Coker v. Select Energy Servs., LLC, 161 F. Supp. 3d 492, 495 (S.D. Tex.

2015)).

          Greatway urges that a stay is necessary to allow for the Federal Maritime Commission to

decide the merits of its Shipping Act claim against Ocean Network. (Docket Entry No. 73 at 4).

As explained above, Greatway did not raise a claim under the Shipping Act in this case. The

court’s decision will not affect the efficient resolution of the claims before the Federal Maritime

Commission. Greatway argues that it will suffer hardship by managing two proceedings, but

Greatway initiated the second proceeding rather than filing additional counterclaims in this court.

          Greatway’s motion to stay is denied.

                 SIGNED on September 15, 2021, at Houston, Texas.


                                                 ______________________________________
                                                                    Lee H. Rosenthal
                                                             Chief United States District Judge




                                                       5
